


Exhibit 10.1
 
KRISPY KREME DOUGHNUTS, INC.
 
2000 STOCK INCENTIVE PLAN
 
(AMENDED AS OF JUNE 16, 2009)
 



 
 

--------------------------------------------------------------------------------

 

                                                                          TABLE
OF CONTENTS                                                                 Page
 
ARTICLE 1.
ESTABLISHMENT, PURPOSE, AND DURATION
1
1.1
Establishment of the Plan
1
1.2
Purpose of the Plan
1
1.3
Duration of the Plan
1
ARTICLE 2.
DEFINITIONS
1
ARTICLE 3.
ADMINISTRATION
5
3.1
The Committee
5
3.2
Authority of the Committee
5
3.3
Decisions Binding
5
3.4
Employees in Foreign Countries
5
3.5
No Option or SAR Repricing Without Shareholder Approval
5
ARTICLE 4.
SHARES SUBJECT TO THE PLAN
6
4.1
Number of Shares
6
4.2
Other Plan Limits
6
4.3
Nonexclusivity of the Plan
6
4.4
Adjustments in Authorized Shares
6
ARTICLE 5.
ELIGIBILITY AND PARTICIPATION
6
ARTICLE 6.
STOCK OPTIONS
7
6.1
Grant of Options
7
6.2
Agreement
7
6.3
Option Price
7
6.4
Duration of Options
7
6.5
Exercise of Options
7
6.6
Payment
8
6.7
Transferability
8
6.8
Shareholder Rights
9
ARTICLE 7.
STOCK APPRECIATION RIGHTS
9
7.1
Grants of SARs
9
7.2
Duration of SARs
9
7.3
Exercise of SAR
9
7.4
Determination of Payment of Cash and/or Common Stock Upon Exercise of SAR
9
7.5
Nontransferability
10
7.6
Shareholder Rights
10
ARTICLE 8.
RESTRICTED STOCK; STOCK AWARDS
10
8.1
Grants
10
8.2
Restricted Period; Lapse of Restrictions
10
8.3
Rights of Holder; Limitations Thereon
11
8.4
Delivery of Unrestricted Shares
11
8.5
Nonassignability of Restricted Stock
12
ARTICLE 9.
PERFORMANCE UNIT AWARDS
12
9.1
Award
12
9.2
Earning the Award
12
9.3
Payment
12
9.4
Shareholder Rights
12
ARTICLE 10.
BENEFICIARY DESIGNATION
13
ARTICLE 11.
DEFERRALS
13
ARTICLE 12.
RIGHTS OF PARTICIPANTS
13
12.1
Employment
13
12.2
Participation
13
ARTICLE 13.
CHANGE IN CONTROL
13
13.1
Definition
13
ARTICLE 14.
AMENDMENT, MODIFICATION AND TERMINATION
14
14.1
Amendment, Modification and Termination
14
14.2
Awards Previously Granted
15
14.3
Compliance With Code Section 162(m)
15
ARTICLE 15.
WITHHOLDING
15
15.1
Tax Withholding
15
15.2
Share Withholding
15
ARTICLE 16.
INDEMNIFICATION
15
ARTICLE 17.
SUCCESSORS
16
ARTICLE 18.
LEGAL CONSTRUCTION
16
18.1
Gender and Number
16
18.2
Severability
16
18.3
Requirements of Law
16
18.4
Regulatory Approvals and Listing
16
18.5
Securities Law Compliance
16
18.6
Governing Law
17
18.7
Section 409A
17






 
 
-i-

--------------------------------------------------------------------------------

 

KRISPY KREME DOUGHNUTS, INC.
 
2000 STOCK INCENTIVE PLAN
 
ARTICLE 1.   ESTABLISHMENT, PURPOSE, AND DURATION
 
1.1  Establishment of the Plan.  Krispy Kreme Doughnuts, Inc., a North Carolina
corporation (hereinafter referred to as the “Company”), hereby establishes a
stock option and incentive award plan known as the “Krispy Kreme Doughnuts, Inc.
2000 Stock Incentive Plan” (the “Plan”), as set forth in this document.  The
Plan permits the grant of Incentive Stock Options, Nonqualified Stock Options,
Restricted Stock, Stock Awards, Performance Unit Awards and Stock Appreciation
Rights.
 
The Plan shall become effective on July 1, 2000 (the “Effective Date”), having
been approved by the Board of Directors on June 6, 2000, and shall remain in
effect as provided in Section 1.3.  This Plan reflects all amendments and stock
splits through and including June 16, 2009.
 
1.2  Purpose of the Plan.  The purposes of the Plan are to promote greater stock
ownership in the Company by Employees, Directors, consultants, or other persons
who perform services for the Company and its Parent, Subsidiaries, and
affiliates (the “Participants”); to more closely link the personal interests of
Participants to those of the Company’s shareholders; and to provide flexibility
to the Company in its ability to motivate, attract and retain the services of
Participants upon whose judgment, interest and special effort the successful
conduct of its operation largely depends.
 
1.3  Duration of the Plan.  The Plan shall commence on the Effective Date, and
shall remain in effect, subject to the right of the Board of Directors to amend
or terminate the Plan at any time pursuant to Article 14, until the day prior to
the twelfth (12th) anniversary of the Effective Date.
 
ARTICLE 2.  DEFINITIONS
 
Whenever used in the Plan, the following terms shall have the meanings set forth
below:
 
(a)  
“Agreement” means an agreement entered into by each Participant and the Company,
setting forth the terms and provisions applicable to Awards granted to
Participants under this Plan.

 
(b)  
“Award” means, individually or collectively, a grant under this Plan of
Incentive Stock Options, Nonqualified Stock Options, Restricted Stock, Stock
Awards, Performance Unit Awards or Stock Appreciation Rights.

 
(c)  
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.

 
(d)  
“Board” or “Board of Directors” means the Board of Directors of the Company.

 
(e)  
“Cause” means:  (i) with respect to the Company or any Subsidiary which employs
the Participant or for which the Participant primarily performs services, the
commission by the Participant of an act of fraud, embezzlement, theft or proven
dishonesty, or any other illegal act or practice (whether or not resulting in
criminal prosecution or conviction), or any act or practice which the Committee
shall, in good faith, deem to have resulted in the Participant’s becoming
unbondable under the Company’s or the Subsidiary’s fidelity bond; (ii) the
willful engaging by the Participant in misconduct which is deemed by the
Committee, in good faith, to be materially injurious to the Company or any
Subsidiary, monetarily or otherwise; or (iii) the willful and continued failure
or habitual neglect by the Participant to perform his duties with the Company or
the Subsidiary substantially in accordance with the operating and personnel
policies and procedures of the Company or the Subsidiary generally applicable to
all their employees.  For purposes of this Plan, no act or failure to act by the
Participant shall be deemed to be “willful” unless done or omitted to be done by
the Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company and/or
the Subsidiary.  Notwithstanding the foregoing, if the Participant has entered
into an employment agreement that is binding as of the date of employment
termination, and if such employment agreement defines “Cause,” then the
definition of “Cause” in such agreement shall apply to the Participant in this
Plan.  “Cause” under either (i), (ii) or (iii) shall be determined by the
Committee.

 
 
 

--------------------------------------------------------------------------------

 
(f)  
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor act thereto.

 
(g)  
“Committee” means (i) the committee appointed by the Board to administer the
Plan with respect to grants of Awards, as specified in Article 3; or (ii) in the
absence of such appointment, the Board itself.

 
(h)  
“Common Stock” means the common stock of the Company, no par value per share.

 
(i)  
“Company” means Krispy Kreme Doughnuts, Inc., a North Carolina corporation, or
any successor thereto as provided in Article 17.

 
(j)  
“Corresponding SAR” means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.

 
(k)  
“Director” means any individual who is a member of the Board of Directors of the
Company.

 
(l)  
“Disability” shall mean a condition where the Participant either (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than three (3) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.

 
(m)  
“Effective Date” shall have the meaning ascribed to such term in Section 1.1.

 
 
-2-

--------------------------------------------------------------------------------

 
(n)  
“Employee” means any employee of the Company or any Parent, Subsidiary, or
affiliate of the Company.  Directors who are not otherwise employed by the
Company or a Parent, Subsidiary or affiliate of the Company are not considered
Employees under this Plan.

 
(o)  
 “Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

 
(p)  
“Fair Market Value” shall be determined as follows:

 
(i)  
If, on the relevant date, the Shares are traded on a national or regional
securities exchange or on The Nasdaq National Market System (“Nasdaq”) and
closing sale prices for the Shares are customarily quoted, on the basis of the
closing sale price on the principal securities exchange on which the Shares may
then be traded or, if there is no such sale on the relevant date, then on the
last previous day on which a sale was reported;

 
(ii)  
If, on the relevant date, the Shares are not listed on any securities exchange
or traded on Nasdaq, but nevertheless are publicly traded and reported on Nasdaq
without closing sale prices for the Shares being customarily quoted, on the
basis of the mean between the closing bid and asked quotations in such other
over-the-counter market as reported by Nasdaq; but, if there are no bid and
asked quotations in the over-the-counter market as reported by Nasdaq on that
date, then the mean between the closing bid and asked quotations in the
over-the-counter market as reported by Nasdaq on the immediately preceding day
such bid and asked prices were quoted; and

 
(iii)  
If, on the relevant date, the Shares are not publicly traded as described in (i)
or (ii), on the basis of the good faith determination of the Committee.

 
(q)  
“Incentive Stock Option” or “ISO” means an option to purchase Shares granted
under Article 6 which is designated as an Incentive Stock Option and is intended
to meet the requirements of Section 422 of the Code.

 
(r)  
“Initial Value” means, with respect to a Corresponding SAR, the Option Price per
share of the related Option, and with respect to an SAR granted independently of
an Option, the Fair Market Value of one share of Common Stock on the date of
grant.

 
(s)  
“Insider” shall mean an Employee who is, on the relevant date, an officer or a
director, or a beneficial owner of ten percent (10%) or more of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act or any successor provision, all as defined under Section 16 of the
Exchange Act.

 
(t)  
“Named Executive Officer” means a Participant who, as of the date of vesting
and/or payout of an Award is one of the group of “covered employees,” as defined
in the regulations promulgated under Code Section 162(m), or any successor
statute.

 
 
-3-

--------------------------------------------------------------------------------

 
(u)  
“Nonqualified Stock Option” or “NQSO” means an option to purchase Shares granted
under Article 6, and which is not intended or otherwise fails to meet the
requirements of Code Section 422.

 
(v)  
“Option” means an Incentive Stock Option or a Nonqualified Stock Option.

 
(w)  
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

 
(x)  
“Parent” means a “parent corporation,” whether now or hereafter existing as
defined in Section 424(e) of the Code.

 
(y)  
“Participant” means an Employee, Director, consultant or other person who
performs services for the Company or a Parent, Subsidiary, or affiliate of the
Company, who has been granted an Award under the Plan which is outstanding.

 
(z)  
“Performance Unit Award” means an Award, which, in accordance with the terms of
Article 9 and the other provisions of the Plan and subject to an Agreement, will
entitle the Participant, or his estate or beneficiary in the event of the
Participant’s death, to receive cash, Common Stock or a combination thereof.

 
(aa)  
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 
(bb)  
“Plan” means this Krispy Kreme Doughnuts, Inc. 2000 Stock Incentive Plan,
including any amendments thereto.

 
(cc)  
“Restricted Stock” means an Award of Common Stock (or the right to receive a
share of Common Stock in the future) granted in accordance with the terms of
Article 8 and the other provisions of the Plan, and which is nontransferable and
subject to a substantial risk of forfeiture.  Shares of Common Stock shall cease
to be Restricted Stock when, in accordance with the terms hereof and the
applicable Agreement, they become transferable and free of substantial risk of
forfeiture.

 
(dd)  
“Retirement” shall mean retiring from employment with the Company or any
Subsidiary on or after attaining age sixty five (65), or pursuant to a policy or
agreement approved by the Board.

 
(ee)  
“SAR” means a stock appreciation right that entitles the holder to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the amount determined by the Committee and specified in an Agreement.  In the
absence of such specification, the holder shall be entitled to receive in cash,
with respect to each share of Common Stock encompassed by the exercise of such
SAR, the excess of the Fair Market Value on the date of exercise over the
Initial Value.  References to “SARs” include both Corresponding SARs and SARs
granted independently of Options, unless the context requires otherwise.

 
(ff)  
“Shares” means the shares of Common Stock of the Company (including any new,
additional or different stock or securities resulting from the changes described
in Section 4.3).

 
 
-4-

--------------------------------------------------------------------------------

 
(gg)  
“Stock Award” means a grant of Shares under Article 8 that is not generally
subject to restrictions and pursuant to which a certificate for the Shares is
transferred to the Employee.

 
(hh)  
“Subsidiary” means (i) in the case of an ISO, any company during any period in
which it is a “subsidiary corporation” (as that term is defined in Code Section
424(f)), and (ii) in the case of all other Awards, in addition to a “subsidiary
corporation” as defined above, a partnership, limited liability company, joint
venture or other entity in which the Company controls fifty percent (50%) or
more of the voting power or equity interests.

 
ARTICLE 3.  ADMINISTRATION
 
3.1  The Committee.  The Plan shall be administered by the Compensation
Committee of the Board (or a subcommittee thereof), or by any other committee or
subcommittee appointed by the Board that is granted authority to administer the
Plan.  The members of the Committee shall be appointed from time to time by, and
shall serve at the discretion of, the Board of Directors.  In the absence of any
such appointment, the Plan shall be administered by the Board.
 
3.2  Authority of the Committee.  Subject to the provisions of the Plan, the
Committee shall have full and exclusive power to select the Participants who
shall participate in the Plan (who may change from year to year); determine the
size and types of Awards; determine the terms and conditions of Awards in a
manner consistent with the Plan (including conditions on the exercisability of
all or a part of an Option or SAR, restrictions on transferability, vesting
provisions on Restricted Stock or Performance Unit Awards and the duration of
the Awards); construe and interpret the Plan and any agreement or instrument
entered into under the Plan; establish, amend or waive rules and regulations for
the Plan’s administration; and (subject to the provisions of Article 14) amend
the terms and conditions of any outstanding Award to the extent such terms and
conditions are within the discretion of the Committee as provided in the Plan,
including accelerating the time any Option or SAR may be exercised and
establishing different terms and conditions relating to the effect of the
termination of employment or other services to the Company.  Further, the
Committee shall make all other determinations which may be necessary or
advisable in the Committee’s opinion for the administration of the Plan.  All
expenses of administering this Plan shall be borne by the Company.
 
3.3  Decisions Binding.  All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all Persons, including the
Company, the shareholders, Participants and their estates and beneficiaries.
 
3.4  Employees in Foreign Countries.  The Committee shall have the authority to
adopt such modifications, procedures, appendices and subplans as may be
necessary or desirable to comply with provisions of the laws of foreign
countries in which the Company or any Subsidiary may operate to assure the
viability of the benefits from Awards granted to Employees employed in such
countries and to meet the objectives of the Plan.
 
3.5  No Option or SAR Repricing Without Shareholder Approval.  Except as
provided in Section 4.4 hereof relating to certain antidilution adjustments,
unless the approval of shareholders of the Company is obtained, Options and SARs
issued under the Plan shall not be amended to lower their exercise price,
Options and SARs issued under the Plan will not be exchanged for other Options
or SARs with lower exercise prices, and no other action shall be taken with
respect to Options or SARs that would be treated as a repricing under the rules
of the principal stock exchange on which the Shares are listed.
 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE 4.  SHARES SUBJECT TO THE PLAN
 
4.1  Number of Shares.  Subject to adjustments under Section 4.4 below, the
maximum number of Shares that may be delivered to participants and their
beneficiaries under the Plan shall be equal to the sum of (i) 12,500,000; (ii)
any Shares available for future awards under the Company’s 1998 Stock Option
Plan as of the effective date of this Plan; and (iii) any Shares that are
represented by awards granted under any prior plan of the Company, which are
forfeited, expire or are canceled without the delivery of Shares or which result
in the forfeiture of Shares back to the Company.  In addition, any Shares
delivered under the Plan or any prior plan of the Company which are forfeited
back to the Company because of the failure to meet an award contingency or
condition shall again be available for delivery pursuant to new awards granted
under the Plan.  Any Shares covered by an award (or portion of an award) granted
under the Plan or any prior plan of the Company, which is forfeited or canceled,
expires or is settled in cash, including the settlement of tax withholding
obligations using Shares, shall be deemed not to have been delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan.  Likewise, if any stock option is exercised by tendering Shares,
either actually or by attestation, to the Company as full or partial payment for
such exercise under this Plan or any prior plan of the Company, only the number
of Shares issued net of the Shares tendered shall be deemed delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan. Further, Shares issued under the Plan through the settlement,
assumption or substitution of outstanding awards or obligations to grant future
awards as a condition of or in connection with the Company acquiring another
entity shall not reduce the maximum number of Shares available for delivery
under the Plan.
 
4.2  Other Plan Limits.  Subject to adjustment under Section 4.4, the maximum
number of Shares that may be issued in connection with ISOs shall be 3,000,000.
 
4.3  Nonexclusivity of the Plan.  This Plan shall not be construed as creating
any limitation on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of options and other awards otherwise than under the Plan, and such
arrangements may be either applicable generally or only in specific cases.
 
4.4  Adjustments in Authorized Shares.  In the event of (i) any change in
corporate capitalization, such as a stock split, reverse stock split, or stock
dividend; (ii) any corporate transaction to which Code Section 424(a) applies,
or (iii) such other event which in the judgment of the Committee necessitates an
adjustment, such adjustment shall be made in the maximum number and kind of
Shares which may be delivered under the Plan as set forth in Section 4.1 above,
and in the number and kind of and/or price of Shares subject to outstanding
Awards granted under the Plan or prior plan, to prevent dilution or enlargement
of rights; provided, however, that the number of Shares subject to any Award
shall always be a whole number and the Committee shall make such adjustments as
are necessary to insure Awards of whole Shares.  Except as expressly provided
herein, the issuance by the Company of Shares of stock of any class, or
securities convertible into Shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
price of Shares subject to an outstanding Award.
 
ARTICLE 5.  ELIGIBILITY AND PARTICIPATION
 
Any Director or Employee, or any independent contractor, adviser or consultant
to the Company or a Parent, Subsidiary, or affiliate of the Company shall be
eligible to receive an Award under the Plan.  In determining the individuals to
whom such an Award shall be granted and the number of Shares which may be
granted pursuant to that Award, the Committee shall take into account the duties
of the respective individual, his or her present and potential contributions to
the success of the Company or a Parent, Subsidiary, or affiliate of the Company,
and such other factors as the Committee shall deem relevant in connection with
accomplishing the purpose of the Plan.
 
 
-6-

--------------------------------------------------------------------------------

 
ARTICLE 6.  STOCK OPTIONS
 
6.1  Grant of Options.  Subject to the terms and provisions of the Plan, Options
may be granted to Participants at any time and from time to time as shall be
determined by the Committee.  The Committee shall have sole discretion in
determining the number of Shares subject to Options granted to each
Participant.  An Option may be granted with or without a Corresponding SAR.  No
Participant may be granted ISOs (under the Plan and all other incentive stock
option plans of the Company and any Parent or Subsidiary) which are first
exercisable in any calendar year for Common Stock having an aggregate Fair
Market Value (determined as of the date an Option is granted) that exceeds One
Hundred Thousand Dollars ($100,000).  The preceding annual limit shall not apply
to NQSOs.  The Committee may grant a Participant ISOs, NQSOs or a combination
thereof, and may vary such Awards among Participants.  Subject to adjustments
under the principles set forth in Section 4.4 above, the maximum number of
Shares subject to Options which can be granted under the Plan during any
calendar year to any individual is 1,000,000 Shares; provided, however, that to
the extent that the maximum number of Shares is not granted to a Participant in
a calendar year, such amount may be carried over into subsequent years.
 
6.2  Agreement.  Each Option grant shall be evidenced by an Agreement that shall
specify the Option Price, the duration of the Option, the number of Shares to
which the Option pertains and such other provisions as the Committee shall
determine.  The Option Agreement shall further specify whether the Award is
intended to be an ISO or an NQSO.  Any portion of an Option that is not
designated as an ISO or otherwise fails or is not qualified as an ISO (even if
designated as an ISO) shall be a NQSO.  If the Option is granted in connection
with a Corresponding SAR, the Agreement shall also specify the terms that apply
to the exercise of the Option and Corresponding SAR.  The Committee may provide
in the Option Agreement for transfer restrictions, repurchase rights, vesting
requirements and other limitations on the Shares to be issued pursuant to the
exercise of an Option.
 
6.3  Option Price.  The Option Price shall not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date the Option is
granted.  In no event, however, shall any Participant who owns (within the
meaning of Section 424(d) of the Code) stock of the Company possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company be eligible to receive an ISO at an Option Price less than one
hundred ten percent (110%) of the Fair Market Value of a Share on the date the
ISO is granted.  The Committee is authorized to issue Options, whether ISOs or
NQSOs, at an Option Price in excess of the Fair Market Value on the date the
Option is granted (the so-called “Premium Price” Option) to encourage superior
performance.
 
6.4  Duration of Options.  Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however, that no
Option shall be exercisable later than the tenth (10th) anniversary date of its
grant; provided, further, however, that any ISO granted to any Participant who
at such time owns (within the meaning of Section 424(d) of the Code) stock of
the Company possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company, shall not be exercisable later
than the fifth (5th) anniversary date of its grant.
 
6.5  Exercise of Options.  Options granted under the Plan shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, including conditions related to the
employment of or provision of services by the Participant with the Company or
any Parent, Subsidiary or other entity, which need not be the same for each
grant or for each Participant.  Each Option shall be exercisable for such number
of Shares and at such time or times, including periodic installments, as may be
determined by the Committee at the time of the grant.  The Committee may provide
in the Agreement for automatic accelerated vesting and other rights upon the
occurrence of a Change in Control (as defined in Section 13.1) of the Company or
upon the occurrence of other events as specified in the Agreement.  Except as
otherwise provided in the Agreement and Article 13, the right to purchase Shares
that are exercisable in periodic installments shall be cumulative so that when
the right to purchase any Shares has accrued, such Shares or any part thereof
may be purchased at any time thereafter until the expiration or termination of
the Option.  The exercise or partial exercise of either an Option or its
Corresponding SAR shall result in the termination of the other to the extent of
the number of Shares with respect to which the Option or Corresponding SAR is
exercised.
 
 
-7-

--------------------------------------------------------------------------------

 
6.6  Payment.  Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the
Shares.  The Option Price upon exercise of any Option shall be payable to the
Company in full, either: (a) in cash, (b) in cash equivalent approved by the
Committee, (c) if approved by the Committee, by tendering previously acquired
Shares (or delivering a certification of ownership of such Shares) having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that the Shares which are tendered and which were acquired
directly from the Company must have been held by the Participant for a period of
at least six months unless otherwise provided by the Committee), or (d) if
approved by the Committee, by a combination of (a), (b) and (c).  The Committee
also may allow cashless exercises as permitted under Federal Reserve Board’s
Regulation T, subject to applicable securities law restrictions, or by any other
means which the Committee determines to be consistent with the Plan’s purpose
and applicable law.  The Company may, in its discretion, make a loan to the
Participant for purposes of permitting the Participant to exercise an Option and
to pay any withholding taxes in connection with the exercise of the
Option.  Such loan shall be on such terms and conditions as may be determined by
the Company.  As soon as practicable after receipt of a written notification of
exercise and full payment, the Company shall deliver to the Participant, in the
Participant’s name, Share certificates in an appropriate amount based upon the
number of Shares purchased under the Option(s), and may place appropriate
legends on the certificates representing such Shares.
 
6.7  Transferability.
 
(a)  
To Immediate Family and Related Entities.  A Participant may transfer an Option
granted hereunder, including, but not limited to, transfers to members of his or
her Immediate Family (as defined below), to one or more trusts for the benefit
of such Immediate Family members, to one or more partnerships where such
Immediate Family members are the only partners, or to one or more limited
liability companies (or similar entities) where such Immediate Family Members
are the only members or beneficial owners of the entity, if (i) the Participant
does not receive any consideration in any form whatsoever for such transfer,
(ii) such transfer is permitted under applicable tax laws, and (iii) if the
Participant is an Insider, such transfer is permitted under Rule 16b-3 of the
Exchange Act as in effect from time to time.  For purposes hereof, “Immediate
Family” shall mean the Participant and the Participant’s spouse, children and
grandchildren.

 
(b)  
Transfers Incident to Divorce.  A Participant may transfer a nonqualified stock
option granted hereunder to a former spouse incident to such Participant’s
divorce from the former spouse.

 
 
-8-

--------------------------------------------------------------------------------

 
(c)  
Conditions.  Any Option transferred pursuant to this Section 6.7 shall continue
to be subject to the same terms and conditions in the hands of the transferee as
were applicable to such Option immediately prior to the transfer thereof.  Any
reference in any such Agreement to the employment by or performance of services
for the Company by the Participant shall continue to refer to the employment of,
or performance by, the transferring Participant.  Any Option that is granted
pursuant to any Agreement that did not initially expressly allow the transfer of
said Option and that has not been amended to expressly permit such transfer,
shall not be transferable by the Participant other than by will or by the laws
of descent and distribution and such Option thus shall be exercisable in the
Participant’s lifetime only by the Participant.

 
6.8  Shareholder Rights.  No Participant shall have any rights as a Shareholder
with respect to Shares subject to his Option until the issuance of such Shares
to the Participant pursuant to the exercise of such Option.
 
ARTICLE 7.   STOCK APPRECIATION RIGHTS
 
         7.1  Grants of SARs.  The Committee shall designate Participants to
whom SARs are granted, and will specify the number of Shares of Common Stock
subject to each grant.  An SAR may be granted with or without a related
Option.  All SARs granted under this Plan shall be subject to an Agreement in
accordance with the terms of this Plan. A payment to the Participant upon the
exercise of a SAR may not be more than the difference between the Fair Market
Value of the Shares with respect to the SAR on the date of grant and the Fair
Market Value of the Shares with respect to the SAR on the date of exercise of
the SAR. The maximum number of Shares subject to SARs which can be granted under
the Plan during any calendar year to any individual is 250,000 Shares; provided,
however, that to the extent that the maximum number of Shares is not granted to
a Participant in a calendar year, such amount may be carried over into
subsequent years.
 
7.2  Duration of SARs.  The duration of an SAR shall be set forth in the
Agreement as determined by the Committee; provided, however, that no SAR shall
be exercisable later than the tenth (10th) anniversary date of its grant.  An
SAR that is granted as a Corresponding SAR shall have the same duration as the
Option to which it relates.  An SAR shall terminate due to the Participant’s
termination of employment at the same time as the date specified in Article 6
with respect to Options, regardless of whether the SAR was granted in connection
with the grant of an Option.
 
7.3  Exercise of SAR.  An SAR may be exercised in whole at any time or in part
from time to time and at such times and in compliance with such requirements as
the Committee shall determine as set forth in the Agreement; provided, however,
that a Corresponding SAR that is related to an Incentive Stock Option may be
exercised only to the extent that the related Option is exercisable and only
when the Fair Market Value of the Shares exceeds the Option Price of the related
ISO.  An SAR granted under this Plan may be exercised with respect to any number
of whole Shares less than the full number of Shares for which the SAR could be
exercised.  A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining Shares subject to the SAR.  The exercise
of either an Option or Corresponding SAR shall result in the termination of the
other to the extent of the number of Shares with respect to which the Option or
its Corresponding SAR is exercised.
 
7.4  Determination of Payment of Cash and/or Common Stock Upon Exercise of
SAR.  At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Stock, or a combination of
cash and Common Stock.  A fractional Share shall not be deliverable upon the
exercise of an SAR, but a cash payment shall be made in lieu thereof.
 
 
-9-

--------------------------------------------------------------------------------

 
7.5  Nontransferability.  Each SAR granted under the Plan shall be
nontransferable except by will or by the laws of descent and
distribution.  During the lifetime of the Participant to whom the SAR is
granted, the SAR may be exercised only by the Participant.  No right or interest
of a Participant in any SAR shall be liable for, or subject to any lien,
obligation or liability of such Participant.  A Corresponding SAR shall be
subject to the same restrictions on transfer as the ISO to which it
relates.  Notwithstanding the foregoing, if the Agreement so provides, a
Participant may transfer an SAR (other than a Corresponding SAR that relates to
an Incentive Stock Option) under the same rules and conditions as are set forth
in Section 6.7.
 
7.6  Shareholder Rights.  No Participant shall have any rights as a Shareholder
with respect to Shares subject to an SAR until the issuance of Shares (if any)
to the Participant pursuant to the exercise of such SAR.
 
ARTICLE 8.   RESTRICTED STOCK; STOCK AWARDS
 
8.1  Grants.  The Committee may from time to time in its discretion grant
Restricted Stock and Stock Awards to Participants and may determine the number
of Shares of Restricted Stock or Stock Awards to be granted.  The Committee
shall determine the terms and conditions of, and the amount of payment, if any,
to be made by the Participant for such Shares or Restricted Stock.  A grant of
Restricted Stock may, in addition to other conditions, require the Participant
to pay for such Shares of Restricted Stock, but the Committee may establish a
price below Fair Market Value at which the Participant can purchase the Shares
of Restricted Stock.  Each grant of Restricted Stock shall be evidenced by an
Agreement containing terms and conditions not inconsistent with the Plan as the
Committee shall determine to be appropriate in its sole discretion.  Subject to
adjustments under the principles set forth in Section 4.4 above, the maximum
number of Shares of Restricted Stock which can be granted under the Plan during
any calendar year to any individual, if such grant is intended to comply with
Code Section 162(m), is 300,000 Shares.
 
8.2  Restricted Period; Lapse of Restrictions.  At the time a grant of
Restricted Stock is made, the Committee shall establish a period or periods of
time (the “Restricted Period”) applicable to such grant which, unless the
Committee otherwise provides, shall not be less than three years in the
aggregate.  Subject to the other provisions of this Article 8, at the end of the
Restricted Period all restrictions shall lapse and the Restricted Stock shall
vest in the Participant.  At the time a grant is made, the Committee may, in its
discretion, prescribe conditions for the incremental lapse of restrictions
during the Restricted Period and for the lapse or termination of restrictions
upon the occurrence of other conditions in addition to or other than the
expiration of the Restricted Period with respect to all or any portion of the
Restricted Stock.  Such conditions may, but need not, include the following:
 
(a)  
The death, Disability or Retirement of the Employee to whom Restricted Stock is
granted, or

 
(b)  
The occurrence of a Change in Control of the Company.

 
The Committee may also, in its discretion, shorten or terminate the Restricted
Period, or waive any conditions for the lapse or termination of restrictions
with respect to all or any portion of the Restricted Stock at any time after the
date the grant is made.
 
 
-10-

--------------------------------------------------------------------------------

 
8.3  Rights of Holder; Limitations Thereon.  Upon a grant of Restricted Stock, a
stock certificate (or certificates) representing the number of Shares of
Restricted Stock granted to the Participant may be registered in the
Participant’s name and held in custody by the Company or a bank selected by the
Committee for the Participant’s account.  Following such registration, the
Participant shall have the rights and privileges of a Shareholder as to such
Restricted Stock, including the right to receive dividends, if and when declared
by the Board of Directors, and to vote such Restricted Stock, except that the
right to receive cash dividends shall be the right to receive such dividends
either in cash currently or by payment in Restricted Stock, as the Committee
shall determine, and except further that, the following restrictions shall
apply:
 
(a)  
The Participant shall not be entitled to delivery of a certificate until the
expiration or termination of the Restricted Period for the Shares represented by
such certificate and the satisfaction of any and all other conditions prescribed
by the Committee;

 
(b)  
None of the Shares of Restricted Stock may be sold, transferred, assigned,
pledged, or otherwise encumbered or disposed of during the Restricted Period and
until the satisfaction of any and all other conditions prescribed by the
Committee; and

 
(c)  
In the event of the forfeiture of any Shares of Restricted Stock, such forfeited
Shares shall be transferred to the Company without further action by the
Participant and shall, in accordance with Section 4.1, again be available for
grant under the Plan.  If the Participant paid any amount for the Shares of
Restricted Stock that are forfeited, the Company shall pay the Participant the
lesser of the Fair Market Value of the Shares on the date they are forfeited or
the amount paid by the Participant.

 
With respect to any Shares received as a result of adjustments under Section 4.4
hereof and any Shares received with respect to cash dividends declared on
Restricted Stock, the Participant shall have the same rights and privileges, and
be subject to the same restrictions, as are set forth in this Article 8.
 
8.4  Delivery of Unrestricted Shares.  Upon the expiration or termination of the
Restricted Period for any Shares of Restricted Stock and the satisfaction of any
and all other conditions prescribed by the Committee, the restrictions
applicable to such Shares of Restricted Stock shall lapse and a stock
certificate for the number of Shares of Restricted Stock with respect to which
the restrictions have lapsed shall be delivered, free of all such restrictions
except any that may be imposed by law, a Shareholders’ agreement or any other
agreement, to the holder of the Restricted Stock.  The Company shall not be
required to deliver any fractional Share but will pay, in lieu thereof, the Fair
Market Value (determined as of the date the restrictions lapse) of such
fractional Share to the holder thereof.  Concurrently with the delivery of a
certificate for Restricted Stock, the holder shall be required to pay an amount
necessary to satisfy any applicable federal, state and local tax requirements as
set out in Article 15 below. Notwithstanding the foregoing, if a Participant is
deemed on the date of his or her ‘separation from service’ (within the meaning
of Treas. Reg. Section 1.409A-1(h)) with the Corporation to be a ‘specified
employee’ (within the meaning of Treas. Reg. Section 1.409-1(i)), then with
regard to any payment that is considered deferred compensation under Section
409A payable on account of a ‘separation from service’ that is required to be
delayed pursuant to Section 409(a)(2)(b) of the Code (after taking into account
any applicable exceptions to such requirement), such payment shall be made on
the date that is the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Participant’s ‘separation from service;’ or (ii)
the date of the Participant’s death (the ‘Delay Period’).  Upon the expiration
of the Delay Period, all payments delayed pursuant to this Section 8.4 shall be
paid to Participant in a lump sum.
 
 
-11-

--------------------------------------------------------------------------------

 
8.5  Nonassignability of Restricted Stock.  Unless the Committee provides
otherwise in the Agreement, no grant of, nor any right or interest of a
Participant in or to, any Restricted Stock, or in any instrument evidencing any
grant of Restricted Stock under the Plan, may be assigned, encumbered or
transferred except, in the event of the death of a Participant, by will or the
laws of descent and distribution.
 
8.6       Payment of Stock Awards.  Upon the grant of a Stock Award, a Shares
shall be issued to the Participant not later than March 15 of the year following
the year in which the Stock Award is granted.
 
ARTICLE 9.   PERFORMANCE UNIT AWARDS
 
9.1  Award.  The Committee may designate Participants to whom Performance Unit
Awards will be granted from time to time for no consideration and specify the
number of Shares of Common Stock covered by the Award.  Subject to adjustment
under the principles set forth in Section 4.4 above, the maximum number of
Shares subject for Performance Units which can be granted under the Plan during
any calendar year to any individual is 300,000 Shares (or the fair market value
thereof). The Committee shall set forth all of the material terms of any
Performance Unit Award in a written document that satisfies the requirements of
Section 409A of the Code, or that evidences that such Performance Unit Award
does not provide for deferred compensation subject to Section 409A of the Code.
 
9.2  Earning the Award.  A Performance Unit Award, or portion thereof, will be
earned, and the Participant will be entitled to receive Common Stock, a cash
payment or a combination thereof, only upon the achievement by the Participant,
the Company, or a Parent or Subsidiary of such performance objectives as the
Committee, in its discretion, shall prescribe on the date of grant.
 
The Committee may in determining whether performance targets have been met
adjust the Company’s financial results to exclude the effect of unusual charges
or income items or other events, including acquisitions or dispositions of
businesses or assets, restructurings, reductions in force, currency fluctuations
or changes in accounting, which are distortive of financial results (either on a
segment or consolidated basis).  In addition, the Committee will adjust its
calculations to exclude the effect on financial results of changes in the Code
or other tax laws, or the regulations relating thereto.
 
9.3  Payment.  In the discretion of the Committee, the amount payable when a
Performance Unit Award is earned may be settled in cash, by the grant of Common
Stock or a combination of cash and Common Stock.  The aggregate Fair Market
Value of the Common Stock received by the Participant pursuant to a Performance
Unit Award, together with any cash paid to the Participant, shall be equal to
the aggregate Fair Market Value, on the date the Performance Units are earned,
of the number of Shares of Common Stock equal to each Performance Unit
earned.  A fractional Share will not be deliverable when a Performance Unit
Award is earned, but a cash payment will be made in lieu thereof.
 
9.4  Shareholder Rights.  No Participant shall have, as a result of receiving a
Performance Unit Award, any rights as a Shareholder until and to the extent that
the Performance Units are earned and Common Stock is transferred to such
Participant.  If the Agreement so provides, a Participant may receive a cash
payment equal to the dividends that would have been payable with respect to the
number of Shares of Common Stock covered by the Award between (a) the date that
the Performance Units are awarded and (b) the date that a transfer of Common
Stock to the Participant, cash settlement, or combination thereof is made
pursuant to the Performance Unit Award.  A Participant may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of a Performance Unit Award
or the right to receive Common Stock thereunder other than by will or the laws
of descent and distribution.  After a Performance Unit Award is earned and paid
in Common Stock, a Participant will have all the rights of a Shareholder with
respect to the Common Stock so awarded; provided that the restrictions of any
Shareholders’ agreement or other agreement shall, if applicable, continue to
apply.
 
 
-12-

--------------------------------------------------------------------------------

 
ARTICLE 10.   BENEFICIARY DESIGNATION
 
To the extent applicable, each Participant under the Plan may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his or
her death before he or she receives any or all of such benefit.  Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company and shall be effective only when filed by
the Participant, in writing, with the Company during the Participant’s
lifetime.  In the absence of any such designation, benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate.  If required,
the spouse of a married Participant domiciled in a community property
jurisdiction shall join in any designation of a beneficiary or beneficiaries
other than the spouse.
 
ARTICLE 11.   DEFERRALS
 
The Committee may permit a Participant to defer to another plan or program such
Participant’s receipt of Shares or cash that would otherwise be due to such
Participant by virtue of any Award.  If any such deferral election is required
or permitted, the Committee shall, in its sole discretion, establish rules and
procedures for such payment deferrals.
 
ARTICLE 12.   RIGHTS OF PARTICIPANTS
 
12.1  Employment.  Nothing in the Plan shall interfere with or limit in any way
the right of the Company or a Parent, Subsidiary, or affiliate of the Company to
terminate any Participant’s employment by, or performance of services for, the
Company or any Parent, Subsidiary, or affiliate of the Company at any time, nor
confer upon any Participant any right to continue in the employ or service of
the Company or a Parent, Subsidiary, or affiliate of the Company.  For purposes
of the Plan, transfer of employment of a Participant between the Company and any
one of its affiliates (or between affiliates) shall not be deemed a termination
of employment.
 
12.2  Participation.  No Employee shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.
 
ARTICLE 13.   CHANGE IN CONTROL
 
13.1  Definition.  For purposes of the Plan, a “Change in Control” means any of
the following events:
 
 
(a)
The acquisition (other than from the Company) by any Person of Beneficial
Ownership of fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding voting securities within a twelve (12)-month period;
provided, however, that for purposes of this Section 13.1, Person shall not
include any person who on the date hereof owns 25% or more of the Company’s
outstanding securities, and a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries, or (ii) any corporation, which,
immediately prior to such acquisition, is owned directly or indirectly by the
Shareholders of the Company in the same proportion as their ownership of stock
in the Company immediately prior to such acquisition.

 
 
-13-

--------------------------------------------------------------------------------

 
 
(b)
Approval by Shareholders of the Company of (1) a merger or consolidation
involving the Company if the Shareholders of the Company, immediately before
such merger or consolidation do not, as a result of such merger or
consolidation, own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the voting
securities of the Company outstanding immediately before such merger or
consolidation, or (2) a complete liquidation or dissolution of the Company, or
(3) an agreement for the sale or other disposition of all or substantially all
of the assets of the Company.

 
 
(c)
A change in the composition of the Board such that the individuals who, as of
the first date of such period, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section 13.1 that any individual who becomes a member of the Board during
such twelve (12)-month whose election, or nomination for election by the
Company’s Shareholders, was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided, further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act, including any successor to such Rule), or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board, shall not be so considered as a member of the Incumbent Board.

 
ARTICLE 14.  AMENDMENT, MODIFICATION AND TERMINATION
 
14.1  Amendment, Modification and Termination.  The Board may, at any time and
from time to time, alter, amend, suspend or terminate the Plan in whole or in
part; provided, that, unless approved by the holders of a majority of the total
number of Shares of the Company represented and voted at a meeting at which a
quorum is present, no amendment shall be made to the Plan if such amendment
would (a) materially modify the eligibility requirements provided in Article 5;
(b) increase the total number of Shares which may be granted under the Plan
(except as provided in Section 4.4); (c) extend the term of the Plan; or (d)
amend the Plan in any other manner which the Board, in its discretion,
determines should become effective only if approved by the Shareholders even if
such Shareholder approval is not expressly required by the Plan or by law.
 
 
-14-

--------------------------------------------------------------------------------

 
14.2  Awards Previously Granted.  No termination, amendment or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.  The Committee shall, with the written consent of the Participant holding
such Award, have the authority to cancel Awards outstanding and grant
replacement Awards therefor.
 
14.3  Compliance With Code Section 162(m).  At all times when the Committee
determines that compliance with Code Section 162(m) is required or desired, all
Awards granted under this Plan to Named Executive Officers shall comply with the
requirements of Code Section 162(m).  In addition, in the event that changes are
made to Code Section 162(m) to permit greater flexibility with respect to any
Award or Awards under the Plan, the Committee may, subject to this Article 14,
make any adjustments it deems appropriate.
 
The vesting of any Restricted Stock Award granted pursuant to Section 8 above
may, and the payment of any Performance Unit granted pursuant to Section 9 above
shall, be made only upon certification by the Committee of the attainment, over
a performance period established by the Committee, of any one or more
quantifiable performance targets, which have been established by the
Committee.  Such targets may be either absolute or relative and shall be based
on earnings, earnings per share, earnings before interest, taxes and
depreciation and amortization, growth in earnings per share, achievement of
annual operating profit plans, operating profit margin, return on equity
performance, total shareholder return, stock price, system-wide sales, customer
satisfaction, store income as a percentage of sales, comparable store sales
growth, number of new store operating weeks, achievement of new store sales
standards, EBITDA, return on assets, general administrative expenses as a
percentage of revenue, or aging of accounts receivable.  The specific
performance targets for each participating executive officer shall be
established in writing by the Committee within 90 days after the commencement of
the fiscal year (or within such other time period as may be required by Section
162(m) of the Internal Revenue Code) to which the performance target
relates.  The performance target shall be established in such a manner that a
third party having knowledge of the relevant facts could determine whether the
performance goal has been met.
 
ARTICLE 15.   WITHHOLDING
 
15.1  Tax Withholding.  The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising in connection with an Award under this Plan.
 
15.2  Share Withholding.  With respect to withholding required upon the exercise
of Options, or upon any other taxable event arising as a result of Awards
granted hereunder which are to be paid in the form of Shares, Participants may
elect, subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be imposed on the transaction.  In addition,
Participants may elect, subject to the approval of the Committee, to satisfy tax
withholding requirements by tendering Common Stock to the Company.  All
elections shall be irrevocable, made in writing, signed by the Participant, and
elections by Insiders shall additionally comply with all legal requirements
applicable to Share transactions by such Participants.
 
ARTICLE 16.  INDEMNIFICATION
 
Each person who is or shall have been a member of the Committee, or the Board,
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf.  The foregoing right of indemnification shall be in addition to
any other rights of indemnification to which such persons may be entitled under
the Company’s Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
 
 
-15-

--------------------------------------------------------------------------------

 
ARTICLE 17.  SUCCESSORS
 
All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
ARTICLE 18.  LEGAL CONSTRUCTION
 
18.1  Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein shall also include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
18.2  Severability.  If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
18.3  Requirements of Law.  The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
 
18.4  Regulatory Approvals and Listing.  The Company shall not be required to
issue any certificate or certificates for Shares under the Plan prior to (i)
obtaining any approval from any governmental agency which the Company shall, in
its discretion, determine to be necessary or advisable, (ii) the admission of
such Shares to listing on any national securities exchange or Nasdaq on which
the Company’s Shares may be listed, and (iii) the completion of any registration
or other qualification of such Shares under any state or federal law or ruling
or regulation of any governmental body which the Company shall, in its sole
discretion, determine to be necessary or advisable.
 
To the extent applicable, if required by the then-current Section 16 of the
Exchange Act, any “derivative security” or “equity security” offered pursuant to
the Plan to any Insider may not be sold or transferred for at least six (6)
months after the date of grant of such Award.  The terms “equity security” and
“derivative security” shall have the meanings ascribed to them in the
then-current Rule 16(a) under the Exchange Act.
 
18.5  Securities Law Compliance.  To the extent applicable, with respect to
Insiders, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange
Act.  To the extent any provisions of the Plan or action by the Committee fails
to so comply, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.
 
 
-16-

--------------------------------------------------------------------------------

 
18.6  Governing Law.  To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of North Carolina.
 
18.7  Section 409A.  It is intended that the Plan and Awards issued hereunder
will comply with Section 409A of the Code (and any regulations and guidelines
issued thereunder) to the extent the Awards are subject thereto, and the Plan
and such Awards shall be interpreted on a basis consistent with such
intent.  The Plan and any Award Agreements issued thereunder may be amended in
any respect deemed by the Board or the Committee to be necessary in order to
preserve compliance with Section 409A of the Code.
 

 
-17-

--------------------------------------------------------------------------------

 
